DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. Claims 1, 2, 4-6, 8, 9, 14-15 and 17-20 are allowed. Cancel claims: 3, 7, 10-13 and 16.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Bir on 1/27/2022.
The application has been amended as follows:  Please see attached document titled “Examiner Amendment”.  Enter claims as presented in attached “Examiner Amendment” document. 
Cancel claims: 3, 7, 10-13 and 16.
Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, 14-15 and 17-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1 recites inter alia “A stator for a motor, comprising: a hollow column shaped body portion having an outer wall and an inner wall and defining a plurality of first slots running through the body portion in a longitudinal direction and distributed in a circumferential direction between the outer wall and the inner wall, the plurality of first slots being circumferentially closed slots, the body portion also defining a plurality of second slots running through the body portion in the longitudinal direction and distributed in the circumferential direction between the plurality of first slots and the inner wall, the plurality of second slots being circumferentially closed slots and being spaced apart from the plurality of first slots, wherein length of each of the plurality of first slots is in a range between 10 mm to 20 mm, and width of each first slot (412) is in a range of 2 mm to 5 mm; and wherein length of each second slot (414) is in a range of between 0.1 mm to 0.3 mm, and width of each second slot is in a range of between 1 mm to 2 mm (see Fig.4b). “

    PNG
    media_image1.png
    541
    1121
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    1106
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    540
    866
    media_image3.png
    Greyscale


The combination of claim 1 is unique,  the prior art of record fails to teach the combination which indicates “  A stator for a motor, comprising: a hollow column shaped body portion having an outer wall and an inner wall and defining a plurality of first slots running through the body portion in a longitudinal direction and distributed in a circumferential direction between the outer wall and the inner wall, the plurality of first slots being circumferentially closed slots, the body portion also defining a plurality of second slots running through the body portion in the longitudinal direction and distributed in the circumferential direction between the plurality of first slots and the inner wall, the plurality of second slots being circumferentially closed slots and being spaced apart from the plurality of first slots, the stator according to claim 1, wherein length of each of the plurality of first slots is in a range between 10 mm to 20 mm, and width of each first slot is in a range of 2 mm to 5 mm; and wherein length of each second slot is in a range of between 0.1 mm to 0.3 mm, and width of each second slot is in a range of between 1 mm to 2 mm.”



    PNG
    media_image4.png
    398
    347
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    737
    460
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    404
    559
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    389
    322
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    732
    703
    media_image8.png
    Greyscale

Claims 2, 4, 5, 8, 9 are allowed based on dependency from allowed claim 1. 
Re-claim 6, recites inter alia “a stator for a motor a hollow column shaped body portion having an outer wall and an inner wall and defining a plurality of first slots running through the body portion in a longitudinal direction and distributed in a circumferential direction between the outer wall and the inner wall, the plurality of first slots being circumferentially closed slots, the body portion also defining a plurality of second slots running through the body portion in the longitudinal direction and distributed in the circumferential direction between the plurality of first slots and the inner wall, the plurality of second slots being circumferentially closed slots and being spaced apart from the plurality of first slots: , wherein each first slot corresponds to two unique second slots, and the corresponding unique two second slots are symmetrically arranged on two sides relative to a radius passing through a center of the corresponding first slot; and wherein a ratio of a sum of the widths of the corresponding two unique second slots in the circumferential direction and the distance between the corresponding two unique second slots (514) to the width of the corresponding first slot (512, Fig.5)in the circumferential direction is in a range of between 30% and 60%. (See Fig.5b above)”
The combination of claim 6 is unique, the prior art of record fails to teach the combination which indicates “ A stator for a motor, comprising: a hollow column shaped body portion having an outer wall  closed slots, the body portion also defining a plurality of second slots running through the body portion in the longitudinal direction and distributed in the circumferential direction between the plurality of first slots and the inner wall, the plurality of second slots being circumferentially closed slots and being spaced apart from the plurality of first slots, wherein each first slot corresponds to two unique second slots, and the corresponding unique two second slots are symmetrically arranged on two sides relative to a radius passing through a center of the corresponding first slot, The stator according to claim 6, wherein a ratio of a sum of the widths of the corresponding two unique second slots in the circumferential direction and the distance between the corresponding two unique second slots to the width of the corresponding first slot in the circumferential direction is in a range of between 30% and 60%.”
The combination is unique and is not taught nor suggested by any of the prior references or art.  The closest references show general structure of a stator with plurality of first and second’s slots that are closed, but they fail to teach the combination as indicated above.   Most stator references show slots but most slots are open slots, the closed slots are not that many as has been seen in the search, therefore, the combination is unique, the symmetry is unique and having both slots with such ranges is unique structure. 
Re-claim 14, Reasons of indicating allowance are the same as claim 1, the combination of claim 14 is unique. 
Re-claim 14 recites inter alia “A stator for a motor, comprising: a plurality of annular laminates stacked in a longitudinal direction, each laminate having an inner edge and an outer edge and comprising: a plurality of first holes distributed in a circumferential direction between the inner edge and the outer edge, the first holes being circumferentially closed holes; and a plurality of second holes distributed in the circumferential direction between the inner edge and the first holes, the second holes being circumferentially closed holes and being spaced apart from the first holes and the inner edge, wherein length of each of the plurality of first hole is in a range between 10 mm to 20 mm, and width of each first hole (412) is in a range of 2 mm to 5 mm; and wherein length of each second hole (414) is in a range of between 0.1 mm to 0.3 mm, and width of each second hole is in a range of between 1 mm to 2 mm (see Fig.4b).”

The prior art of record closest to the invention Asano US PG pub 20200119630 hereinafter “Asano”) in view of Blouin et al. (US PG Pub 20050110361 hereinafter “Blouin”) and Taniguchi et al. (US PG PUB 20200106312 hereinafter “Taniguchi”) Taniguchi et al. (US PG PUB 20120007463 hereinafter “Taniguchi2”) teach generic stator structure with slots where Asano discloses a stator (21) for a motor, comprising: a hollow shaped body portion (21) having an outer wall and an inner wall (annotated Fig.8) and defining a plurality of first slots (221) running through the body portion in a longitudinal direction and distributed in a circumferential direction between the outer wall and the inner wall (annotated Fig.1), the plurality of first slots being circumferentially closed slots (slots 221 are closed, see Fig.8), the body portion also defining a plurality of second slots (215) running through the body portion in the longitudinal direction (annotated Fig.8) and distributed in the circumferential direction between the plurality of first slots (221) and the inner wall (annotated Fig.8), the plurality of second slots being circumferentially closed slots (see Fig.8, 215 are closed slots) and being spaced apart from the plurality of first slots (see Fig.8),  Hirotani et al. (US PG PUB 201900974747 hereinafter “Hirotani”) teach slot structure, but does not teach specifics of allowed claim, Blouin and Taniguchi and Taniguchi2 also teach slot structure of stator, but do not teach closed slots with the detailed dimensions and structure of claimed invention. 
The combination of claim 1 is unique,  the prior art of record fails to teach the combination which indicates “  A stator for a motor, comprising: a plurality of annular laminates stacked in a longitudinal direction, each laminate having an inner edge and an outer edge and comprising: a plurality of first holes distributed in a circumferential direction between the inner edge and the outer edge, the first holes being circumferentially closed holes; and a plurality of second holes distributed in the circumferential direction between the inner edge and the first holes, the second holes being circumferentially closed holes and being spaced apart from the first holes and the inner edge, wherein length of each of the plurality of first hole is in a range between 10 mm to 20 mm, and width of each first hole (412) is in a range of 2 mm to 5 mm; and wherein length of each second hole (414) is in a range of between 0.1 mm to 0.3 mm, and width of each second hole is in a range of between 1 mm to 2 mm (see Fig.4b)..”

Re-claim 15, 17-20 are allowed based on dependency from allowed claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Hirotani et al. (US PG PUB 20180115202 hereinafter “Hirotani”) teach slots.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834